Case 1:19-cv-21551-CMA Document 110 Entered on FLSD Docket 06/17/2019 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                          MASTER DOCKET NO. 19- 21551-CV-ALTONAGA

   IN RE FARM-RAISED SALMON
   AND SALMON PRODUCTS
   ANTITRUST LITIGATION,
   ___________________________________/

                                 PLAINTIFFS’ STATUS REPORT

         Plaintiffs submit this status report pursuant to the Order dated June 6, 2019 [ECF No. 100]:1

          I.     Status of Service of Process on Each Defendant

         All Defendants named in the Euclid Fish Company complaint and amended complaint, and

  most Defendants named in the Schneider’s Fish and Sea Food Corp. complaint, have been served

  personally or via alternative service on the Norwegian Defendants pursuant to this Court’s Order

  dated May 14, 2019 [ECF No. 29]. See Declaration of Robert C. Gilbert attached as Exhibit A.

  Defendants named in the complaints filed by Beacon Fisheries Inc., Cape Florida Seafood, Hesh’s

  Seafood and The Fishing Line LLC have not been served. Id. Defendants named in those

  complaints are also named in the pleadings filed by Euclid Fish Company and Schneider’s Fish

  and Sea Food Corp. with two exceptions: Grieg Seafood Rogaland AS and Grieg Seafood

  Finnmark AS, named only in the Beacon Fisheries’ complaint. Id. In the event these two

  additional Defendants are named in the Consolidated Amended Complaint, Plaintiffs will seek


  1
    In addition to the direct purchaser cases consolidated before this Court, Plaintiffs are aware of
  one indirect purchaser case pending in the Southern District of Florida, Wood Mountain Fish LLC
  v. Mowi ASA et al, Case No. 1:19-cv-22128-UU, filed May 24, 2019. On June 3, 2019, Plaintiffs
  filed a Notice of Related or Similar Action to apprise the Court of the existence of this Subsequent
  Action [ECF No. 96]. Plaintiff in Wood Mountain filed a Notice of Pending, Refiled, Related or
  Similar Actions and Motion to Transfer and Coordinate with Related Consolidated Class Actions
  [ECF No. 8 in Case No. 1:19-cv-22128-UU]. On June 4, 2019, Judge Ungaro denied that motion
  without prejudice stating, in part, that “Judge Altonaga has not indicated a willingness to accept
  the transfer” [ECF No. 14 in Case No. 1:19-cv-22128-UU].
Case 1:19-cv-21551-CMA Document 110 Entered on FLSD Docket 06/17/2019 Page 2 of 4



  authorization to serve these additional Norwegian Defendants via alternative service pursuant to

  this Court’s Order dated May 14, 2019.

        II.        Proposed Deadline for Filing Consolidated Class Action Complaint

         Plaintiffs propose to file the Consolidated Class Action Complaint sixty (60) days

  following entry of an Order authorizing them to do so. Upon direction from the Court, Plaintiffs’

  counsel are prepared to confer with counsel for Defendants regarding a proposed schedule for

  filing responsive motions, oppositions and replies and will file a proposed schedule for the Court’s

  consideration.

                                                       Respectfully submitted,

                                                       By: /s/ Robert C. Gilbert
                                                       Robert C. Gilbert, FBN 561861
                                                       Daniel E. Tropin, FBN 100424
                                                       KOPELOWITZ OSTROW FERGUSON
                                                       WEISELBERG GILBERT
                                                       2800 Ponce de Leon Boulevard, Suite 1100
                                                       Coral Gables, FL 33134
                                                       Tel: (305) 384-7269
                                                       gilbert@kolawyers.com
                                                       tropin@kolawyers.com

                                                       Plaintiffs’ Liaison Counsel


   Peter Prieto, FBN 501492                            Michael P. Lehmann (pro hac vice)
   John Gravante, III, FBN 617113                      Christopher L. Lebsock (pro hac vice)
   Matthew P. Weinshall, FBN 84783                     HAUSFELD LLP
   Alissa Del Riego, FBN 99742                         600 Montgomery St. #3200
   PODHURST ORSECK, P.A.                               San Francisco, CA 94111
   SunTrust International Center                       Tel: (415) 633-1908
   One S.E. 3rd Ave, Suite 2300                        mlehmann@hausfeld.com
   Miami, FL 33131                                     clebsock@hausfeld.com
   Tel: (305) 358-2800
   pprieto@podhurst.com
   jgravante@podhurst.com                                     - and -
   mweinshall@podhurst.com
   adelriego@podhurst.com
                                                   2
Case 1:19-cv-21551-CMA Document 110 Entered on FLSD Docket 06/17/2019 Page 3 of 4



                                                       Reena A. Gambhir (pro hac vice)
                                                       HAUSFELD LLP
                                                       1700 K Street, N.W., Suite 650
                                                       Washington D.C. 20006
                                                       Tel: (202) 540-7200
                                                       rgambhir@hausfeld.com

                                Plaintiffs’ Interim Co-Lead Counsel


   Kimberly A. Justice, (pro hac vice)                 Ronald J. Aranoff (pro hac vice)
   FREED KANNER LONDON                                 Ryan J. Keenan (pro hac vice)
    & MILLEN, LLC                                      Scott C. Ferrier (pro hac vice)
   923 Fayette Street                                  WOLLMUTH MAHER & DEUTSCH LLP
   Conshohocken, PA 19428                              500 Fifth Avenue, 12th Floor
   Tel: (610) 234-6487                                 New York, NY 10110
   kjustice@fklmlaw.com                                Tel: (212) 382-3300
                                                       raranoff@wmd-law.com
   Steven A. Kanner, (pro hac vice)                    rkeenan@wmd-law.com
   Douglas A. Millen, (pro hac vice)                   sferrier@wmd-law.com
   Brian M. Hogan, (pro hac vice)
   FREED KANNER LONDON
    & MILLEN, LLC                                      Gregory P. Hansel, FBN 607101
   2201 Waukegan Road, Suite 130                       Randall B. Weill (pro hac vice)
   Bannockburn, IL 60015                               Michael S. Smith (pro hac vice)
   Tel: (224) 632-4500                                 PRETI, FLAHERTY, BELIVEAU
   skanner@fklmlaw.com                                  & PACHIOS, LLP
   dmillen@fklmlaw.com                                 One City Center
   bhogan@fklmlaw.com                                  P.O. Box 9546
                                                       Portland, ME 04112-9546
   Allan Steyer (pro hac vice)                         Tel: (207) 791-3000
   Jill M. Manning (pro hac vice)                      ghansel@preti.com
   D. Scott Macrae (pro hac vice)                      rweill@preti.com
   STEYER LOWENTHAL                                    msmith@preti.com
   BOODROOKAS ALVAREZ
    & SMITH, LLP
   235 Pine Street, 15th Floor
   San Francisco, CA 94104
   Tel: (415) 421-3400
   asteyer@steyerlaw.com
   jmanning@steyerlaw.com
   smacrae@steyerlaw.com


                                    Plaintiffs’ Executive Committee
                                                  3
Case 1:19-cv-21551-CMA Document 110 Entered on FLSD Docket 06/17/2019 Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I hereby certify that on June 17, 2019, I electronically filed the foregoing document with

  the Clerk of the Court using CM/ECF.


                                                      /s/ Robert C. Gilbert
                                                      Robert C. Gilbert, FBN 561861




                                                 4
